GLD-395                                                      NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                      No. 13-2108
                                      ___________

                            UNITED STATES OF AMERICA

                                            v.

                              RODNEY GUY GREENE,
                                              Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                           (D.C. Criminal No. 88-cr-00358-001)
                     District Judge: Honorable Mary A. McLaughlin
                      ____________________________________

                         Submitted for Possible Summary Action
                    Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     August 22, 2013

              Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                            (Opinion filed: September 4, 2013)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

       Rodney Guy Greene appeals the District Court’s order denying his “Nunc Pro

Tunc Petition to Correct an Illegal Sentence.” For the reasons below, we will summarily

affirm the District Court’s order.
       In 1988, Greene pleaded guilty to bank fraud, possession of stolen mail, and

uttering a forged check. He was sentenced to seven years in prison and five years of

probation. His many attempts to challenge his conviction and sentence have been

unsuccessful. In October 1993, after Greene was arrested on state charges of forgery in

Pennsylvania and New Jersey, the District Court revoked his probation and sentenced

Greene to five years in prison to be served consecutively to any other term of

imprisonment or parole violation sentence previously imposed. Greene appealed, and we

determined that the sentence was lawful. See C.A. No. 93-1998. In April 2013, Greene

filed his Nunc Pro Tunc petition pursuant to Fed. R. Crim. P. 35(a). The District Court

denied the petition without comment, and Greene filed a notice of appeal.

       Greene contends that Article III(e) of the Interstate Agreement on Detainers Act

mandated a concurrent sentence for his probation violation. However, the language he

quotes permits a concurrent sentence but does not mandate one: “[n]othing in this

paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by

law.” Greene’s motion is meritless.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, we will summarily affirm

the District Court’s order. See Third Circuit I.O.P. 10.6.




                                             2